Title: To John Adams from Stephen Higginson, 5 September 1795
From: Higginson, Stephen
To: Adams, John



Sir
Boston Sepr. 5: 1795

I mention’d to mr. Pickering, Secretary at War, the Letter from your Son, which I saw, & recommended his reading it with attention, as I thought the information it contained would be very useful to him in Judging of political questions &c which might fall in his way.  he writes me that he enquired for it & found it had been returned a few days before, & no copy of it was retained.  Mr. Woolcot & he are very desirous of seeing it, & I think it may be of great Service for them to see & to have it by them—it will explain & elucidate many things which they do not now well understand, & will corect some Ideas which they may now entertain.—
If you think so too & have no objection I will thank You to let me have the Letter to copy, leaving out the name & the place if you think best.  I wish indeed to have a copy to show to mr. Cabot mr. Gore mr Lowell & a few others, for it gives information which they can not elsewhere get, & exhibits a View of European politics & persuits that is new & instructive.—
With much respect I am Sir / Your very huml Serv

Stephen Higginson